DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
In view of the amendments and applicant's remarks filed on 02/06/2021 have been considered and are persuasive thereby claim and drawing objections are hereby withdrawn.

Response to Arguments
Applicant's amendment to independent claims 1, 10 and 15 filed 02/06/2021 has been fully considered but they are not persuasive. 
It is respectfully pointed out that the applied prior arts is considered to meet all of applicant’s limitations including “the sample carrier comprises a member selected from the group consisting of a silicon chip and a printed circuit board”, per rejections below. Most responses to arguments are addressed in rejections below. 
Further, for clarification and support examiners position, applicant' s attention is respectfully requested to ANDERSSON reference which also teaches the “In accordance with modern technique the surface supporting the sample and also the annular circular surface sur-rounding said supporting surface, can be analyzed 
Moreover, in a related field of endeavor Torrisi discloses “with reference to the drawings, FIG. 3 is a perspective view of a specimen holder 300 adapted to hold a semiconductor device 100 (such as a printed circuit board, an IC chips etc.) during sample preparation”, see paragraph [0039].
One of ordinary skill artisan would be motivated to combine the teaching of Torrisi's specimen holder 300 that is adapted to hold a semiconductor device 100 (FIG. 3) (such as a printed circuit board, an IC chips etc.) into the revolving disk 10 (FIG. 1) of ANDERSSON where sample holders 16 (FIG. 1) that can be read through codes such as “bar code” by means of a computer into without undue experimentations. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 20 are also rejected under 35 U.S.C. 103 as being unpatentable over ANDERSSON (WO 89/01698; translation provided with office action send on 02/19/2021) in view of Torrisi (US PUB 20140061502).	

	Regarding claim 1, ANDERSSON teaches a sample carrier (a sample holder 16, FIG. 1) wherein: the sample carrier comprises a member selected from the group consisting of a silicon chip and a printed circuit board (i.e., sample holder (sample carrier) can be read through codes such as “bar code” by means of a computer (silicon chip/printed circuit board), see page 5, lines 12-18); the sample carrier is configured to accommodate a sample to be examined and/or processed in a microscope system (page 4, lines 1-8); the sample carrier is accommodatable in an accommodating device (pins 13) (i.e., On each pin a sample holder 16 is detachably mounted, page 4, lines 1-2 and 15-16); and the sample carrier comprises an individual sample carrier identifier (code 25) configured to communicate the individual sample carrier identifier to the microscope system so that a sample accommodated on the sample carrier is trackable (see Abstract, page 5, lines 1-10 and page 5, line 35 to page 6, line 10, FIGS. 1-4).
	ANDERSSON fails explicit teachings of the sample carrier having a silicon chip or a printed circuit board.
	However, in a related field of endeavor Torrisi teaches with reference to the drawings, FIG. 3 is a perspective view of a specimen holder 300 adapted to hold a semiconductor device 100 (such as a printed circuit board, an IC chips etc.) during sample preparation” (see para. [0039], also see para. [0008] and [0050], FIG. 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ANDERSSON such that a specimen holder adapted to hold a semiconductor device (such as a printed circuit board, an IC chips etc.) during sample preparation as taught by Torrisi for the purpose of analyzing a semiconductor device (a printed circuit board, an IC chips or the like) by the electron microscope without having to remove it from the specimen holder itself (para. [0056] of Torrisi).

Regarding claim 2, ANDERSSON as set forth in claim 1 above further teaches the sample carrier is configured to assume a defined orientation relative to the accommodating device (page 6, lines 1-10).

Regarding claim 3, ANDERSSON as set forth in claim 1 above further teaches the sample carrier is a silicon chip (i.e., sample holder (sample carrier) can be read through codes such as “bar code” by means of a computer (silicon chip/printed circuit board), see page 5, lines 12-18).
ANDERSSON fails explicit teachings of the sample carrier having a silicon chip. However, in a related field of endeavor Torrisi teaches with reference to the drawings, FIG. 3 is a perspective view of a specimen holder 300 adapted to hold a semiconductor device 100 (such as a printed circuit board, an IC chips etc.) during sample preparation” (see para. [0039], also see para. [0050], FIG. 8). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ANDERSSON such that a specimen holder adapted to hold a semiconductor device (such as a printed circuit board, an IC chips etc.) during sample preparation as taught by Torrisi for the purpose of analyzing a semiconductor device (a printed circuit board, an IC chips or the like) by the electron microscope without having to remove it from the specimen holder itself (para. [0056] of Torrisi).

Regarding claim 4, ANDERSSON as set forth in claim 1 above further teaches the sample carrier is a printed circuit board (i.e., sample holder (sample carrier) can be read through codes such as “bar code” by means of a computer (silicon chip/printed circuit board), see page 5, lines 12-18).
ANDERSSON fails explicit teachings of the sample carrier having a printed circuit board. However, in a related field of endeavor Torrisi teaches with reference to the (see para. [0039], also see para. [0050], FIG. 8). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ANDERSSON such that a specimen holder adapted to hold a semiconductor device (such as a printed circuit board, an IC chips etc.) during sample preparation as taught by Torrisi for the purpose of analyzing a semiconductor device (a printed circuit board, an IC chips or the like) by the electron microscope without having to remove it from the specimen holder itself (para. [0056] of Torrisi).

Regarding claim 5, ANDERSSON as set forth in claim 1 above further teaches the sample carrier is configured to communicate with the microscope system via a technique selected from the group consisting of electrical contacting, capacitive coupling, inductive coupling, RFID transmission, magnetic transmission, and optical transmission (i.e., optical or magnetic transmission, page 5, line 35 to page 6, line3 and page 7, lines 2-12).

Regarding claim 6, ANDERSSON as set forth in claim 1 above further teaches the sample carrier comprises memory so that information is electronically writable to the sample carrier (i.e., the surface supporting the sample and also the annular circular surface (sample carrier), can be analyzed automatically by means of computer based picture analysis (electronically writable), which means that also the code can be read (electronically readable) by such analysis, page 5, lines 13-18).
ANDERSSON also teaches the surface supporting the sample, of each sample holder can an analysis sur-face that can be magnetic (e.g., electronically writable) (see page, 7, lines 2-10).
ANDERSSON in view of Torrisi fails explicit teachings of sample carrier comprises memory. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include memory or storage for an electrode sample holder 16 of ANDERSSON for the purpose of storing/saving data about the sample.

Regarding claim 7, ANDERSSON as set forth in claim 1 above further teaches the surface of the sample carrier comprises an electrically conductive coating (i.e., the sample holder has been coated with an electrically conducting thin layer, page 5, lines 11-12).

Regarding claim 8, ANDERSSON as set forth in claim 1 above further teaches the sample carrier comprises a device configured to have an additional identifier applied thereto (i.e., the code can comprise figures or letters or a combination thereof or a bar code or other code (e.g., additional identifiers), page 5, lines 18-20).

Regarding claim 9, ANDERSSON as set forth in claim 1 above further teaches the sample carrier is accommodatable in the accommodating device of a sample holder (i.e., an annular revolving disc 10 (a sample holder), FIG. 1, page 3, lines 26-28).

Regarding claim 10, ANDERSSON as set forth in claim 1 above teaches a sample holder (an annular revolving disc 10, FIG. 1), comprising: an accommodating device (pins 13) in which a sample carrier (16) for samples for a microscope system is accommodatable and which is designed to hold the sample carrier in a defined orientation relative to the sample holder (page 3, lines 26-28 and page 4, lines 1-8, 15-16), wherein: the sample carrier comprises a member selected from the group consisting of a silicon chip and a printed circuit board (i.e., sample holder (sample carrier) can be read through codes such as “bar code” by means of a computer (silicon chip/printed circuit board), see page 5, lines 12-18); the accommodating device comprises an individual position identifier (projections 24, page 4, lines 28-30, FIG. 1); the sample carrier comprises an individual sample carrier identifier (code 25, page 5, lines 1-4, FIG. 1); and the sample holder is configured to communicate with the microscope system and an accommodated sample carrier to communicate the individual position identifier and the individual sample carrier identifier of the sample carrier so that a sample accommodated on the sample carrier is trackable (see Abstract, page 4, line 28 to page 5, line 10 and page 5, line 35 to page 6, line 10, FIGS. 1-4).
ANDERSSON fails explicit teachings of the sample carrier having a silicon chip or a printed circuit board.
(see para. [0039], also see para. [0008] and [0050], FIG. 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ANDERSSON such that a specimen holder adapted to hold a semiconductor device (such as a printed circuit board, an IC chips etc.) during sample preparation as taught by Torrisi for the purpose of analyzing a semiconductor device (a printed circuit board, an IC chips or the like) by the electron microscope without having to remove it from the specimen holder itself (para. [0056] of Torrisi).

Regarding claim 11, ANDERSSON as set forth in claim 10 above further teaches the sample holder is mountable on the microscope system so that the sample holder assumes a defined orientation relative to an optical axis of the microscope system (i.e., the revolving disc (10) thus can be mounted to the pivot only in a definite relative rotational position, page 3, lines 26-35). 

Regarding claim 12, ANDERSSON as set forth in claim 11 above further teaches the sample holder is configured to communicate with the microscope system via a technique selected from the group consisting of electrical contacting, capacitive coupling, inductive coupling, RFID transmission, magnetic transmission, and optical (page 3, line 26 to page 4, line 1, page 5, line 27 to page 6, line1 and page 7, lines 2-12).

Regarding claim 13, ANDERSSON as set forth in claim 10 above further teaches the sample holder is configured to communicate with the microscope system via a technique selected from the group consisting of electrical contacting, capacitive coupling, inductive coupling, RFID transmission, magnetic transmission, and optical transmission (page 3, line 26 to page 4, line 1, page 5, line 27 to page 6, line1 and page 7, lines 2-12).

Regarding claim 14, ANDERSSON teaches microscope system (scanning electron microscope (SEM), page 6, lines 1-3), comprising the sample holder (10) of claim 10 (as set forth in claim 10 above).

Regarding claim 15, ANDERSSON as set forth in claims 10 above further teaches a method, comprising: providing a sample accommodated on a sample carrier (16), the sample carrier comprises a member selected from the group consisting of a silicon chip and a printed circuit board (i.e., sample holder (sample carrier) can be read through codes such as “bar code” by means of a computer (silicon chip/printed circuit board), see page 5, lines 12-18), the sample carrier comprising an individual sample carrier identifier (code 25) and designed to communicate with a microscope system (page 4, lines 1-2 and 15-16 and page 5, lines 1-10, FIG. 1); accommodating the sample carrier in a first accommodating device (pin 13) of a first sample holder (10) (page 3, lines 26-28 and page 4, lines 1-8, 15-16), the accommodated sample carrier assuming a defined orientation relative to the first sample holder (page 3, lines 26-35), the first accommodating device comprising a first individual position identifier (24) and designed to communicate with the microscope system (page 4, lines 28 to page 5, line 10, FIG. 1); reading out the sample carrier identifier in conjunction with the first position identifier; communicating the identifiers read out to a control unit (Computer) of the microscope system (SEM) (see Abstract, page 4, line 28 to page 5, line 18 and page 5, line 35 to page 6, line 10, FIGS. 1-4).
ANDERSSON fails explicit teachings of the sample carrier having a silicon chip or a printed circuit board.
	However, in a related field of endeavor Torrisi teaches with reference to the drawings, FIG. 3 is a perspective view of a specimen holder 300 adapted to hold a semiconductor device 100 (such as a printed circuit board, an IC chips etc.) during sample preparation” (see para. [0039], also see para. [0008] and [0050], FIG. 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ANDERSSON such that a specimen holder adapted to hold a semiconductor device (such as a printed circuit board, an IC chips etc.) during sample preparation as taught by Torrisi for the purpose of analyzing a semiconductor device (a printed circuit board, an IC chips or the like) by the electron microscope without having to remove it from the specimen holder itself (para. [0056] of Torrisi).

Regarding claim 16, ANDERSSON as set forth in claim 15 above further teaches linking the identifiers read out with individual identity data of the sample (page 4, line 28 to page 5, line 4).

Regarding claim 17, ANDERSSON as set forth in claim 15 above further teaches introducing the sample holder into a microscope system; and analyzing the sample via the microscope system to obtain data about the sample (page 4, lines 1-8 and page 5, lines 13-18).

Regarding claim 18, ANDERSSON as set forth in claim 15 above further teaches the sample carrier comprises a data storage device (computer memory), and the method further comprises storing data on the data storage device (page 5, lines 13-18).

Regarding claim 20, ANDERSSON teaches One or more machine-readable hardware storage devices (i.e., computer memory, page 5, lines 13-18) comprising instructions that are executable by one or more processing devices to perform operations comprising the method of claim 15 (as set forth in claim 10 above).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 19, the prior art does not teach, or renders obvious, regarding accommodating the sample carrier loaded with the sample in a second accommodating device of a second sample holder, the second sample holder comprising a second individual position identifier, the accommodated sample carrier assumes a defined orientation relative to the second sample holder, the sample carrier is configured to communicate with the microscope system; reading out the individual sample carrier identifier in conjunction with the second individual position identifier; communicating the identifiers read out to a control unit of the microscope system; providing geometric data about dimensions and geometries of the first sample holder and the second sample holder; and determining the geometric data and the identifiers so that identity and current position of the sample are determined.

		
	Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                         
May 24, 2021